Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/29/2019, 02/28/2019, 06/21/2021, and 07/30/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of Claims
Claims 1, 5, and 9 are currently amended.
Claims 4 and 6 are canceled.
Claims 2, 3, 7, and 8 are original.
Claims 1-3, 5, and 7-9 are pending in the current application.
This action is made NON-FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claim 1 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains Specifically, the claims recite the limitation, “and restricting or extending at least one of the travelable direction and travelable distance of the at least one obstacle with reference to the information on a relationship with the at least one other obstacle”. The examiner is unsure how the applicant is able to restrict or extend a travelable direction and travelable distance of any obstacle in the environment without having some autonomous features for the obstacle as well. For example, the specification background points towards the obstacles being a chair and a table fixed to the ground, the examiner is unsure how the applicant can restrict of extend the travel of the chair and table without the chair or table having autonomous features itself. Appropriate clarification is required. Examiner is interpreting this limitation to mean restricting or extending the path to accommodate for the information on a relationship between two obstacles.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Siegel (U.S. Patent No. 10248120) in view Naderhirn (U.S. Patent No. 8467953).
Regarding claim 1:
Siegel teaches:
A method performed in a system for determining a travel route of a robot, the system comprising an obstacle identification unit, an obstacle radius calculation unit, a route determination unit, and a drive module, and the method comprising the step of: by the obstacle identification unit, identifying at least one obstacle with respect to a position of a robot; ("an autonomous vehicle may capture information or data regarding itself or its transit (e.g., courses, speeds, accelerations, angles of orientation such as a yaw angle, a pitch angle or a roll angle about longitudinal, lateral or transverse axes), surface conditions (e.g., whether the surfaces are wet, dry, icy, sandy, muddy or in any other condition affecting an autonomous vehicle's ability to operate under power in a forward direction or a reverse direction, or to change course), dimensions (e.g., widths or lengths of surface paths, as well as heights to one 
by the route determination unit, determining an optimum travel route of the robot with reference to the calculated obstacle radius and a task assigned to the robot; (“an optimal route within an area may also be determined based on slopes (e.g., grades or pitches of roads, sidewalks or other features), turn radii, coverings (e.g., whether a given path is covered or uncovered), surface composition (e.g., whether an area is paved or unpaved), surface conditions (e.g., whether the area is wet, dry or covered with ice or snow), weather (e.g., whether the area is experiencing precipitation, heat, cold, wind or any other adverse conditions), congestion (e.g., whether the area is experiencing any abnormally high or low levels of foot or vehicle traffic) or any number of other factors." [Column 11 line 64-Column 12 line 7]; here it shows that an optimal route for the robots task can be determined based on obstacles detected and their influence on the paths such as foot traffic or other vehicle traffic.
and by the drive module of the robot, driving the robot to move along the optimum travel route, ("the autonomous vehicle may use such information or data to modify the route on 
wherein the task assigned to the robot is determined on the basis of at least one of a place where the robot is positioned, a function of the robot, and a structure of the robot, ("where an item is to be delivered from an origin to a destination via a navigable path network by one of a fleet of autonomous vehicles, an autonomous vehicle may be selected based on a size of the item (e.g., dimensions as heights, widths or lengths of the item, or a mass of the item), and a path from the origin to the destination may be selected based on the autonomous vehicle that is selected." [Column 11 lines 28-34])
Siegel does not explicitly teach the limitations regarding calculating an obstacle radius in which the at least one obstacle has influence, however,
Naderhirn teaches:
by the obstacle radius calculation unit, calculating an obstacle radius in which the at least one obstacle has influence, with reference to information on motion properties of the at least one obstacle and information on a relationship with at least one other obstacle associated with the at least one obstacle; ("R.sub.sense is the range of the sensor of the own craft A, which automatically detects external objects (e.g. obstacle H), R.sub.Risk is the radius of the circular safety zone, i.e. the minimum distance to be observed around the obstacle H, which is assumed to be punctiform, and k is the radius of the circular segment assumed for the calculation; in the calculation model the own craft A follows this circular segment in order to deviate from the 
by the route determination unit, determining an optimum travel route of the robot with reference to the calculated obstacle radius and a task assigned to the robot; (Naderhirn teaches an optimum travel route for an autonomous aircraft in reference to calculated obstacle radii as shown in figure 3.)
wherein in the calculating step, the obstacle radius is calculated by identifying at least one of a travelable direction and a travelable distance of the at least one obstacle with reference to the information on motion properties of the at least one obstacle, ("The trajectory 1 thereby represents the actually circular avoidance trajectory of the own craft A in the relative frame of reference in which the obstacle H stands still. According to this, the actual trajectory of the own craft A is superposed by the reversed motion v.sub.H of the obstacle H which, in the present example, actually is a constant and linear motion. Obstacle H is detected at the time t.sub.0. At the time t.sub.1 the relative trajectory of avoidance of the own craft A is tangent to the circular safety zone of the obstacle H having the risk radius R.sub.Risk. Between the times t.sub.0 and 
and restricting or extending at least one of the travelable direction and travelable distance of the at least one obstacle with reference to the information on a relationship with the at least one other obstacle. ("The trajectory 1 thereby represents the actually circular avoidance trajectory of the own craft A in the relative frame of reference in which the obstacle H stands still. According to this, the actual trajectory of the own craft A is superposed by the reversed motion v.sub.H of the obstacle H which, in the present example, actually is a constant and linear motion. Obstacle H is detected at the time t.sub.0. At the time t.sub.1 the relative trajectory of avoidance of the own craft A is tangent to the circular safety zone of the obstacle H having the risk radius R.sub.Risk. Between the times t.sub.0 and t.sub.1 the obstacle H moves along the linear distance w (from left to right in FIG. 4) and the own craft A moves along a circular arc having the avoidance trajectory radius k throughout the angel a." [Column 3 lines 46-58]; here it also shows that a travelable distance  of at least one obstacle is extended by a distance W. See also figure 4. Figure 3 shows that radii of multiple objects in reference to one another can be accounted for.)
Siegel and Naderhirn are analogous art because they are in the same field of art, collision avoidance with obstacles for autonomous units. It would have been obvious at the time of filing, to one of ordinary skill in the art, to modify the method for determining a travel route of 

Regarding claim 2:
Siegel in view of Naderhirn teaches all of the limitations of claim 1.
Siegel further teaches:
The method of claim 1, wherein the at least one obstacle is an obstacle located within a predetermined distance from at least one predicted travel route identified on the basis of the task assigned to the robot. (“the potential paths may be identified between the origin and the destination, or between the origin or the destination and two or more intervening waypoints, based on a comparison between imaging data captured by the vehicle in the delivery mode to information or data that is known regarding the environment, e.g., elevations or other geographic attributes of known features within the environment, as well as temporary activity or permanent alterations to the environment. For example, the imaging data may identify construction activity occurring within the environment that may result in the development of one or more new transportation features within the environment, the removal of one or more previously existing transportation features, or any other material alterations that may enhance, degrade or obviate the ability of an autonomous vehicle to travel thereon during the 

Regarding claim 3:
Siegel in view of Naderhirn teaches all of the limitations of claim 1.
Siegel further teaches:
The method of claim 1, wherein the information on motion properties of the at least one obstacle is determined on the basis of at least one of an exterior, a function, and a structure of the at least one obstacle. (“For example, the imaging data may identify construction activity occurring within the environment that may result in the development of one or more new transportation features within the environment, the removal of one or more previously existing transportation features, or any other material alterations that may enhance, degrade or obviate the ability of an autonomous vehicle to travel thereon during the performance of one or more missions or tasks.” [Column 33 lines 48-56]; here it shows that an obstacle detection information is determined based on a function, for example, construction activity.)

Regarding claim 5:
Siegel in view of Naderhirn teaches all of the limitations of claim 1.
Siegel further teaches:
The method of claim 1, wherein the information on a relationship with the at least one other obstacle includes information on at least one of a travelable direction and a travelable distance of a first obstacle which are restricted or extended as the first obstacle is influenced by a second obstacle located around the first obstacle. (“For example, the imaging data may identify construction activity occurring within the environment that may result in the development of one or more new transportation features within the environment, the removal of one or more previously existing transportation features, or any other material alterations that may enhance, degrade or obviate the ability of an autonomous vehicle to travel thereon during the performance of one or more missions or tasks.” [Column 33 lines 48-56]; here it shows that information for updating a navigable path can include detecting construction activity and the impact it has on existing transportation features that would degrade of obviate the ability of an autonomous vehicle to complete its task.

Regarding claim 7:
Siegel in view of Naderhirn teaches all of the limitations of claim 1.
Siegel further teaches:
The method of claim 1, wherein in the determining step, the optimum travel route is determined on the basis of a cost map. (“The autonomous vehicle and the optimal route may be selected by any means or method, e.g., by one or more path modeling algorithms, formulas or techniques, and on any basis, including but not limited to cost-based or time-based considerations with respect to each of the routes computed at box 630.” [Column 30 lines 6-11])

Regarding claim 8:
Siegel in view of Naderhirn teaches all of the limitations of claim 1.
Siegel further teaches:
A non-transitory computer-readable recording medium having stored thereon a computer program for executing the method of claim 1. (“The data and/or computer executable instructions, programs, firmware, software and the like (also referred to herein as “computer executable” components) described herein may be stored on a computer-readable medium that is within or accessible by computers or computer components such as the servers 212, 232, 292, the computing devices 242, the processors 252-i, 296, or any other computers or control systems utilized by the marketplace 210, the fulfillment center 230, the customer 240, the autonomous vehicles 250-1, 250-2 . . . 250-n, the vehicle monitoring system 290, and having sequences of instructions which, when executed by a processor (e.g., a central processing unit, or “CPU”), cause the processor to perform all or a portion of the functions, services and/or methods described herein. Such computer executable instructions, programs, software and the like may be loaded into the memory of one or more computers using a drive mechanism associated with the computer readable medium, such as a floppy drive, CD-ROM drive, DVD-ROM drive, network interface, or the like, or via external connections.” [Column 23 lines 25-45])

Regarding claim 9:
Siegel teaches: 
A system for determining a travel route of a robot, comprising: an obstacle identification unit configured to identify configured to identify at least one obstacle with respect to a position of a robot; ("an autonomous vehicle may capture information or data regarding itself or its transit (e.g., courses, speeds, accelerations, angles of orientation such as a yaw angle, a pitch angle or a roll angle about longitudinal, lateral or transverse axes), surface conditions (e.g., whether the surfaces are wet, dry, icy, sandy, muddy or in any other condition affecting an autonomous vehicle's ability to operate under power in a forward direction or a reverse direction, or to change course), dimensions (e.g., widths or lengths of surface paths, as well as heights to one or more overhead obstructions), congestion and/or traffic (e.g., numbers or speeds of any other vehicles, pedestrians or other objects along one or more paths of the navigable path network), weather conditions (e.g., temperatures, wind speeds, cloud cover, types or amounts of precipitation) or any other indicators or factors contributing to a determination of capacity of one or more paths between two or more points of the navigable path network for a specific autonomous vehicle, or for two or more autonomous vehicles." [column 12 lines 32-50]; here it shows that an autonomous vehicle can sense obstacles with respect to its own position such as traffic, pedestrians, surface conditions, etc. Column 17 lines 3-38 show a plurality of sensors that can act as an obstacle identification unit.)
a route determination unit configured to determine an optimum travel route of the robot with reference to the calculated obstacle radius and a task assigned to the robot; (“an optimal route within an area may also be determined based on slopes (e.g., grades or pitches of roads, sidewalks or other features), turn radii, coverings (e.g., whether a given path is covered or uncovered), surface composition (e.g., whether an area is paved or unpaved), surface conditions (e.g., whether the area is wet, dry or covered with ice or snow), weather (e.g., whether the area is experiencing precipitation, heat, cold, wind or any other adverse 
and a drive module that moves the robot along the optimum travel route ("the autonomous vehicle may use such information or data to modify the route on which the autonomous vehicle is traveling, e.g., by adding or removing one or more of the paths within the route, or by updating estimated times of arrival at a destination or one or more intervening waypoints within the route." [Column 3 lines 55-61]; here it shows that a robot travels along an updated optimal travel route.)
wherein the task assigned to the robot is determined on the basis of at least one of a place where the robot is positioned, a function of the robot, and a structure of the robot, ("where an item is to be delivered from an origin to a destination via a navigable path network by one of a fleet of autonomous vehicles, an autonomous vehicle may be selected based on a size of the item (e.g., dimensions as heights, widths or lengths of the item, or a mass of the item), and a path from the origin to the destination may be selected based on the autonomous vehicle that is selected." [Column 11 lines 28-34])
Siegel does not explicitly teach the limitations regarding calculating an obstacle radius in which the at least one obstacle has influence, however,
Naderhirn teaches:
an obstacle radius calculation unit configured to calculate an obstacle radius in which the at least one obstacle has influence, with reference to information on motion properties of the at least one obstacle and information on a relationship with at least one other obstacle associated with the at least one obstacle; ("R.sub.sense is the range of the sensor of the own craft A, which automatically detects external objects (e.g. obstacle H), R.sub.Risk is the radius of the circular safety zone, i.e. the minimum distance to be observed around the obstacle H, which is assumed to be punctiform, and k is the radius of the circular segment assumed for the calculation; in the calculation model the own craft A follows this circular segment in order to deviate from the original trajectory to a trajectory which by-passes the detected obstacle H providing an appropriate minimum distance R.sub.Risk. In the following this radius is denoted shortly as "avoidance trajectory radius"." [Column 2 lines 56-67]; here it shows that an obstacle radius R.sub.Risk is calculated with a circular safety zone in which the host vehicle is not allowed to intrude. Figure 3 shows how the radius is calculated with information on a relationship with at least one other obstacle associated with the at least one obstacle. For example it shows that an aircraft can follow a path that accounts for all of the obstacle's radii and how they influence one another. Figure 4 goes on to show that the obstacles velocity and motion properties can also be taken into account when calculating the ideal avoidance trajectory," [Column 3 lines 39-45];)
a route determination unit configured to determine an optimum travel route of the robot with reference to the calculated obstacle radius and a task assigned to the robot; (Naderhirn teaches an optimum travel route for an autonomous aircraft in reference to calculated obstacle radii as shown in figure 3.)
wherein the obstacle radius calculation unit is configured to calculate the obstacle radius by identifying at least one of a travelable direction and a travelable distance of the at least one obstacle with reference to the information on motion properties of the at least one obstacle, ("The trajectory 1 thereby represents the actually circular avoidance trajectory of the own craft A in the relative frame of reference in which the obstacle H stands still. According to this, the actual trajectory of the own craft A is superposed by the reversed motion v.sub.H of the obstacle H which, in the present example, actually is a constant and linear motion. Obstacle H is detected at the time t.sub.0. At the time t.sub.1 the relative trajectory of avoidance of the own craft A is tangent to the circular safety zone of the obstacle H having the risk radius R.sub.Risk. Between the times t.sub.0 and t.sub.1 the obstacle H moves along the linear distance w (from left to right in FIG. 4) and the own craft A moves along a circular arc having the avoidance trajectory radius k throughout the angel a." [Column 3 lines 46-58]; here it shows that a travelable distance of an obstacle is identified and used to calculate the circular safety zone with reference to motion properties of an obstacle as it moves over time. .)
and restricting or extending at least one of the travelable direction and travelable distance of the at least one obstacle with reference to the information on a relationship with the at least one other obstacle. ("The trajectory 1 thereby represents the actually circular avoidance trajectory of the own craft A in the relative frame of reference in which the obstacle H stands still. According to this, the actual trajectory of the own craft A is superposed by the reversed motion v.sub.H of the obstacle H which, in the present example, actually is a constant and linear motion. Obstacle H is detected at the time t.sub.0. At the time t.sub.1 the relative trajectory of avoidance of the own craft A is tangent to the circular safety zone of the obstacle H having the risk radius R.sub.Risk. Between the times t.sub.0 and t.sub.1 the obstacle H moves along the linear distance w (from left to right in FIG. 4) and the own craft A moves along a 
Siegel and Naderhirn are analogous art because they are in the same field of art, collision avoidance with obstacles for autonomous units. It would have been obvious at the time of filing, to one of ordinary skill in the art, to modify the method for determining a travel route of a robot as taught by Siegel to include the calculating of the obstacle radius and its functionality as taught by Naderhirn in order for an optimal route to be calculated based on a robot’s task and an obstacles radius that accounts for motion properties of the at least one obstacle. The teaching suggestion/motivation to combine is that by calculating an obstacle radius in this manner, the obstacles full influence on an environment can be taken into account when determining an optimal route, leading to a safer route for the robot to travel.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5, and 7-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kuroda (U.S. Publication No. 20090254235) teaches an object recognition system for an autonomous mobile body that can detect the motion behavior of an obstacle over a plurality of measurement cycles.
Fragoso (U.S. Publication No. 20190108764) teaches an obstacle avoidance system and method that acquires range data of a real-world scene (including depth data to static objects) in order to create an ego space representation of the dynamic and static objects of an environment.
Zhou (U.S. Publication No. 20210080272) teaches a path planning system and method for a robot that analyzes a path before traveling it in order to control the robot to follow an optimal path between two points.
Wise (U.S. Publication No. 20170276501) teaches calculating an obstacle radius or a bounding volume around an obstacle.
Ichinose (U.S. Publication No. 20100222954) teaches detecting a collision avoiding area that consists of a region of a radius that determined based on the velocity of a moving object. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAL A SHAH whose telephone number is (571)272-5782. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMAL A SHAH/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664